
	
		II
		112th CONGRESS
		2d Session
		S. 3195
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2012
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain fishing
		  reels.
	
	
		1.Certain fishing
			 reels
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Fishing reels with a frame and structural components made of
						cast aluminum and nonstructural components made of carbon fiber infused resin
						(provided for in subheading 9603.90.80)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
